          Case 1:20-cr-00189-AJN Document 23 Filed 05/11/20 Page 1 of 3


                                                                                                    5/11/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                       20-cr-189 (AJN)
  Kizzito Chukwujekwu,
                                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       A bail revocation hearing in this matter is currently scheduled for May 14, 2020 at 3:00

P.M. Defense counsel is ordered to provide the attached waiver form to Mr. Chukwujekwu and

discuss its contents with him. If Mr. Chukwujekwu, after reviewing the form and being advised

of its contents, wishes to waive his right to be physically present at the bail hearing, he shall sign

the form and defense counsel shall provide the signed waiver to the Court no later than May 13,

2020 at 12:00 P.M.



       SO ORDERED.


 Dated: May 11, 2020
 New York, New York                          ____________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge




                                                                                                     1
              Case 1:20-cr-00189-AJN Document 23 Filed 05/11/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                              CRIMINAL PROCEEDING

Kizzito Chukwujekwu,
                                                                              20-cr-189 (AJN)
                                           Defendant.
-----------------------------------------------------------------X


_X__      Bail Hearing

          I am applying or in the future may apply for release from detention, or if not detained, for modification of
          the conditions of my release from custody, that is, my bail conditions. I understand that I have a right to
          appear before a judge in a courtroom in the Southern District of New York at the time that my attorney makes
          such an application. I have discussed these rights with my attorney and wish to give up these rights for the
          period of time in which access to the courthouse has been restricted on account of the COVID-19
          pandemic. I request that my attorney be permitted to make applications for my release from custody or for
          modification of the conditions of my release even though I will not be present, and to make such applications
          in writing or by telephone in my attorney’s discretion.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment, my
client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver form.
I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence. I
will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of the
proceedings, if requested.


Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




                                                                                                                     2
            Case 1:20-cr-00189-AJN Document 23 Filed 05/11/20 Page 3 of 3



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.


Date:             _________________________
                    Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                                                                                    3
